BRADY, J.
The defendant employed the plaintiff to sell goods under a written agreement to pay him 7-J per cent, commission on all net sales which he procured, said commissions to be paid after the payment for the goods sold by the salesman. The provision in the agreement that the commission was payable only after the goods were paid for places upon the plaintiff only the obligation of showing that either the goods sold were in fact paid for or that the failure to fill the orders was the fault of the defendant. Stone v. Argersinger, 32 App. Div. 210, 53 N. Y. Supp. 63; Taylor v. E. M. S. Co., 124 N. Y. 188, 26 N. E. 314. It appears that orders to the amount of $1,165.90 were obtained and forwarded by the plaintiff to the defendant, and that goods to the value only of $400.75 were shipped by the defendant. The testimony is involved, and far from precise; but enough exists to warrant the court below in finding for plaintiff on the questions of fact and that he was entitled to judgment for the full amount.
Judgment affirmed, with costs. All concur.